Case 2:19-cv-06182-DSF-PLA Document 50 Filed 03/25/20 Page 1 of 6 Page ID #:1894



 1   Shayla Myers (SBN 264054)
     Mallory Andrews (SBN 312209)
 2   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 3   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 4   Email: smyers@lafla.org
            mbandrews@lafla.org
 5
     Attorneys for Gladys Zepeda, Miriam Zamora,
 6   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All.
 7
     Additional Attorneys on Next Page.
 8
 9                             UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11   JANET GARCIA, GLADYS                 )   CASE NO. 2:19-cv-06182-DSF-PLA
     ZEPEDA, MIRIAM ZAMORA, ALI           )   Assigned to: Hon. Dale S. Fischer
12   EL-BEY, PETER DIOCSON JR,            )
     MARQUIS ASHLEY, JAMES                )
13   HAUGABROOK, individuals,             )   PLAINTIFFS’ STATEMENT
     KTOWN FOR ALL, an                    )   REGARDING THE EFFECT OF
14   unincorporated association;          )   THE SECOND AMENDED
     ASSOCIATION FOR                      )   COMPLAINT ON THE MOTION
15   RESPONSIBLE AND EQUITABLE            )   FOR PRELIMINARY
     PUBLIC SPENDING, an                  )   INJUNCTION
16   unincorporated association,          )
                                          )
17               Plaintiffs,              )
                                          )   Judge:          Hon. Dale S. Fischer
18         v.                             )   Hearing Date:   April 6, 2020
                                          )   Time:           1:30 p.m.
19   CITY OF LOS ANGELES, a               )
     municipal entity; DOES 1-7,          )   Courtroom:      7D
20                                        )
                 Defendants.              )
21                                        )   Complaint Filed Date: July 18, 2019
                                          )
22
23
24
25
26
27
28
Case 2:19-cv-06182-DSF-PLA Document 50 Filed 03/25/20 Page 2 of 6 Page ID #:1895



 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   SCHONBRUN SEPLOW HARRIS
 3   & HOFFMAN LLP
     11543 West Olympic Blvd.
 4   Los Angeles, CA 90064
     Telephone: (310) 396-0731
 5   Email: csweetser@sshhlaw.com
             kharootun@sshhlaw.com
 6
     Attorneys for Plaintiffs.
 7
     Benjamin Allan Herbert (SBN 277356)
 8   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
 9   555 South Flower Street
     Los Angeles, CA 90071
10   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
11          william.smith@kirkland.com
12   Michael Onufer (SBN 300903)
     KIRKLAND & ELLIS LLP
13   2049 Century Park East
     Los Angeles, CA 90067
14   Telephone: (310_) 552-4200
     Email: michael.onufer@kirkland.com
15
16   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
17   Association for Responsible and Equitable Public
     Spending.
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-06182-DSF-PLA Document 50 Filed 03/25/20 Page 3 of 6 Page ID #:1896



 1   PLAINTIFFS’ STATEMENT REGARDING THE EFFECT OF THE SECOND
 2        AMENDED COMPLAINT ON THE MOTION FOR PRELIMINARY
 3                                       INJUNCTION
 4         In response to the Court’s March 13, 2020 Order (Dkt. 44), Plaintiffs submit
 5   this brief to inform the Court that the Second Amended Complaint, filed by Plaintiffs
 6   on March 12, 2020 (Dkt. 43) (the “SAC”), has no impact on Plaintiffs’ pending
 7   motion for preliminary injunction, filed by Plaintiffs Ktown for All (“KFA”), Peter
 8   Diocson Jr. and Marquis Ashley on February 26, 2020 (Dkt. 38) (the “Motion”).
 9         The Court granted Plaintiffs leave to amend their complaint in its Order
10   granting in part and denying in part Defendant City of Los Angeles’s (the “City”)
11   motion to dismiss pursuant to Rule 12(b)(1), which sought to dismiss the
12   organizational plaintiffs—KFA and the Association for Responsible and Equitable
13   Public Spending (“AREPS”)—for lack of standing. See Order Granting in Part and
14   Denying in Part Defendant’s Motion to Dismiss for Lack of Subject Matter
15   Jurisdiction, (“Order), Dkt. 37, at 18. The Court ruled that KFA had direct standing
16   based on allegations that the organization had suffered diversion of resources and
17   frustration of mission, as alleged in the complaint. See id. at 11. The Court granted
18   Plaintiffs leave to amend to clarify which claims and remedies KFA was bringing on
19   behalf of its members. Id. at 15, 18.
20         Plaintiffs filed a Second Amended Complaint (“SAC”) on March 12, 2020. See
21   Dkt. 43. In the SAC, Plaintiffs accordingly amended the causes of action to clarify
22   that KFA was seeking only injunctive and declaratory relief and not damages for its
23   members. KFA further clarified that it was not bringing the claim under California
24   Civil Code 2080 on behalf of its members. See SAC at p. 50-60.
25         Plaintiff KFA’s limited amendments in the SAC have no impact on Plaintiffs’
26   motion for Preliminary Injunction. In general, filing an amended complaint does not
27   affect a motion for preliminary injunction. See Choudhry v. Regents of the Univ. of
28   California, No. 16-CV-05281-RS, 2016 WL 6611067, at *2 & n.1 (N.D. Cal. Nov. 9,


                                                1
Case 2:19-cv-06182-DSF-PLA Document 50 Filed 03/25/20 Page 4 of 6 Page ID #:1897



 1   2016) (ruling on a preliminary injunction despite the filing of an intervening amended
 2   complaint); Save Strawberry Canyon v. Dep't of Energy, 613 F. Supp. 2d 1177, 1191
 3   (N.D. Cal. 2009), adhered to, No. C 08-03494 WHA, 2009 WL 1098888 (N.D. Cal.
 4   Apr. 22, 2009) (ruling on a motion for preliminary injunction, filed January 20, 2009
 5   (Dkt. 46) even though there was an amended complaint (Dkt. 73)).
 6         Here, Plaintiffs made only minor changes to the SAC to address the Court’s
 7   ruling on KFA’s associational standing. None of the amendments have any impact on
 8   the allegations relevant to the Preliminary Injunction. First, the clarification had no
 9   impact on Ktown for All’s direct standing, based on diversion of resources and
10   frustration of mission, and it was on this basis that KFA filed the motion for
11   preliminary injunction. Second, the clarification has no impact on Plaintiffs’ request
12   for prospective relief, since in the SAC, KFA made changes only to clarify it was not
13   seeking damages for its members. These clarifications did not impact the existing
14   claims for injunctive relief.1
15         KFA clarifying that it has an alternative basis to establish standing in this case
16   beyond the organizational standing the Court has already found has no impact on the
17   Motion. All that is required at the preliminary injunction phase is an “organizational
18   affirmation[] of harm.” E.g., Valle del Sol. v. Whiting, 732 F.36 1006, 1018, 1029
19   (9th Cir. 2013) (granting preliminary injunction and holding that future diversion of
20   resources, and not specific amounts past resources diverted, is the standard for
21   prospective relief). The Court found that KFA has organizational standing (see Dkt.
22   37 at 6-11); the Court need not make any additional findings or inquiry.
23
24
           1
              Not only was the complaint already sufficient for organizational standing, as
25   this court found, Plaintiffs presented evidence, as noted in the reply, that unhoused
     members move due to sweeps: both state of mind evidence, Wagner v. Cty. of
26   Maricopa, 747 F.3d 1048, 1053 (9th Cir. 2013), and evidence that members have
     moved after sweeps, Soranno's Gasco, Inc. v. Morgan, 874 F.2d 1310, 1316 (9th Cir.
27   1989) (jury can infer the intent behind an event from its timing). Plaintiffs also
     explained how movement of unhoused members due to sweeps impacts Plaintiffs’
28   ability to fulfill their mission of connecting housed and unhoused neighbors.

                                                 2
Case 2:19-cv-06182-DSF-PLA Document 50 Filed 03/25/20 Page 5 of 6 Page ID #:1898



 1         The only other amendments made to the SAC were allegations regarding the
 2   harm to AREPS from additional expenditures which are not relevant to the Motion.
 3   AREPS did not move for a preliminary injunction and thus the additional allegations
 4   concerning AREPS will not affect the preliminary injunction.
 5          Finally, Plaintiffs did not make any amendments in the SAC related to standing
 6   for the two other Plaintiffs who filed the Motion, Diocson and Ashley.
 7         In sum, although Plaintiffs amended the complaint to bolster the standing of the
 8   two organizational Plaintiffs, that amendment has no impact on Plaintiffs KFA,
 9   Dioscon, and Ashley’s pending motion for preliminary injunction.
10
11   Dated: March 25, 2020            Respectfully submitted,
12                                    LEGAL AID FOUNDATION OF LOS ANGELES
13                                    /s/ Shayla Myers _________________________
                                      Shayla Myers
14
                                      Attorneys for Plaintiffs Gladys Zepeda, Miriam
15                                    Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
                                      Ashley, James Haugabrook, and Ktown for All.
16
17                                    SCHONBRUN SEPLOW HARRIS & HOFFMAN
18                                    LLP

19                                    /s/ Catherine Sweetser ____________________
20                                    Catherine Sweetser
                                      Attorneys for All Plaintiffs.
21
22                                    KIRKLAND & ELLIS LLP
23
                                       /s/ Benjamin Herbert _____________________
24                                    Benjamin Allen Herbert
25                                    Attorneys for Plaintiffs Ktown for All, Janet Garcia,
                                      Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
26                                    Association for Responsible and Equitable Public
27                                    Spending.
28


                                               3
Case 2:19-cv-06182-DSF-PLA Document 50 Filed 03/25/20 Page 6 of 6 Page ID #:1899



 1                          LOCAL RULE 5-4.3.4 ATTESTATION
 2
 3         I attest that Plaintiff’s counsel, Shayla Myers and Catherine Sweetser, concurs
 4   in this filing’s content and has authorized the filing.
 5
 6   DATED: March 25, 2020                    KIRKLAND & ELLIS LLP
 7
                                              By: /s/ Benjamin Herbert
 8                                                Benjamin Allen Herbert
 9                                                Attorneys for Plaintiffs Ktown for All, Janet
                                                  Garcia, Peter Diocson Jr., Marquis Ashley,
10                                                Ali El-Bey, and Association for Responsible
11                                                and Equitable Public Spending.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
